                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

UNITED STATES OF AMERICA,                           CR 20–41–BLG–DLC

                      Plaintiff,

vs.                                                        ORDER

ROBERT LOWELL TAKESENEMY,
JR.,

                      Defendant.

      Before the Court is the government’s Unopposed Motion for Final Order of

Forfeiture. (Doc. 34.) After reviewing the motion, the Court enters the following

FINDINGS:

      (1)    The United States commenced this action pursuant to 21 U.S.C.

§§ 853, 851 and 18 U.S.C. § 924(d).

      (2)    The Court entered a Preliminary Order of Forfeiture on March 11,

2021. (Doc. 11.)

      (3)    At the March 16, 2021 sentencing hearing, the Court entered final

forfeiture as it relates to Defendant Robert Lowell Takesenemy, Jr.’s interest in the

property at issue. (Doc. 30 at 7.)




                                          1
      (4)       The government has provided all known interested parties with an

opportunity to respond, and publication has been effected as required by 18 U.S.C.

§ 982(b)(1) and 21 U.S.C. § 853(n)(1). (Doc. 33.)

      (5)       Good cause appears to issue a final forfeiture order as to any third-

party interests under 21 U.S.C. §§ 853, 881 and 18 U.S.C. § 924(d).

      Accordingly, IT IS ORDERED that:

      (1)       The motion (Doc. 34) is GRANTED.

      (2)       Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853, 881 and 18 U.S.C. § 924(d), free

from the claims of any other party:

            •   Ruger 22 Long Model 10-22, SN 122-79307 ;
            •   Taurus PT 1911 .45 caliber, SN NBM30153;
            •   Mossberg Plinkster .22 caliber, SN EGB091450;
            •   Smith and Wesson model M & P .223 caliber, SN SU81464; and
            •   Smith and Wesson model 908 9mm SN TDP4692.

      (3)       The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

      DATED this 8th day of July, 2021.




                                             2
